Title: Tully No. IV, [2 September 1794]
From: “Tully”,Hamilton, Alexander
To: 



[Philadelphia, September 2, 1794]

For the American Daily Advertiser.
To the People of the United States
Letter IV.
The prediction mentioned in my first letter begins to be fulfilled. Fresh symptoms every moment appear of a dark conspiracy, hostile to your government, to your peace abroad, to your tranquility at home. One of its orators dares to prostitute the name of Franklin, by annexing it to a publication as insidious as it is incendiary. Aware of the folly and the danger of a direct advocation of the cause of the Insurgents, he makes the impudent attempt to inlist your passions in their favour—by false and virulent railings against those who have heretofore represented you in Congress. The fore ground of the piece presented you with a bitter invective against that wise, moderate, and pacific policy, which in all probability will rescue you from the calamities of a foreign war, with an increase of true dignity and with additional lustre to the American name and character. Your Representatives are delineated as corrupt pusylanimous and unworthy of your confidence; because they did not plunge headlong into measures which might have rendered war inevitable; because they contented themselves with preparing for it, instead of making it, leaving the path open to the Executive for one last and solemn effort of negociation—because they did not display either the promptness of gladiators, or the blustering of bullies—but assumed that firm, yet temperate attitude which alone is suited to the Representatives of a brave, but rational People—who deprecated war, tho’ they did not fear it—and who have a great and solid interest in peace which ought only to be abandoned when it is unequivocally ascertained that the sacrifice is absolutely due to the vindication of their honor and the preservation of their essential rights—because in fine, your Representatives wished to give an example to the world that the boasted moderation of republican governments was not (like the patriotism of our political barkers) an empty declamation, but a precious reality.
The sallies of a momentary sensibility, roused and stung by injury were excusable. It was not wonderful that the events of war, were under the first impressions heard from good, and even prudent men. But to revive them at this late hour, when fact and reflection unite to condemn them; to arraign a conduct which has elevated the national character to the highest point of true glory—to hope to embark you in the condemnation of that conduct, and to make your indignation against it useful to the cause of Insurrection and Treason, are indications of a wrong-headedness, perverseness, or profligacy, for which it is not easy to find terms of adequate reprobation.
Happily the plotters of mischief know ye not. They derive what they mistake for your image, from an original in their own heated and crooked imaginations and they hope to mould a wise, reflecting and dispassionate people, to purposes which presuppose an ignorant unthinking and turbulent herd.
But the declamations against your Representatives for their love of peace is but the preface to the main design. That design is to alienate you from the support of the laws by the spectre of an “odious excise system, baneful to Liberty, engendered by corruption and nurtured by the Instrumentality (favoured word, fruitful source of mountebank wit) of the enemies of Freedom.” To urge the execution of that system would manifest it is said an intemperate spirit; and to excite your disapprobation of that course, you are threatened with the danger of a civil war, which is called the consummation of human evil.
To crown the outrage upon your understandings; the Insurgents are represented as men who understand the principles of freedom & know the horrors and distresses of anarchy, and who therefore must have been tempted to hostility against the laws by a Radical Defect Either in the government, or in those entrusted with its administration. How thin the partition which divides the insinuation from the assertion, that the government is in fault, and the insurgents in the right.
Fellow-Citizens; a name, a sound has too often had influence on the affairs of nations; an Excise has too long been the successful watch-word of party. It has even sometimes led astray well meaning men. The experiment is now to be tried, whether there be any spell in it of sufficient force to unnerve the arm which it may be found necessary to raise in defence of law and order.
The jinglers who endeavor to cheat us with the sound, have never dared to venture into the fair field of argument. They are conscious that it is easier to declaim than to reason on the subject. They know it to be better to play a game with the passions and prejudices than to engage seriously with the understanding of the auditory.
You have already seen, that the merits of excise Laws are immaterial to the question to be decided—that you have prejudged the point by a solemn constitutional act, and that until you shall have revoked or modified that act, resistance to its operation is a criminal infraction of the social compact, an inversion of the fundamental principles of Republican Government, and a daring attack upon Your sovereignty, which you are bound by every motive of duty, and selfpreservation to withstand and defeat. The matter might safely be suffered to rest here; but I shall take a future opportunity to examine the reasonableness of the prejudice which is inculcated against excise laws—and which has become the pretext for excesses tending to dissolve the bands of Society.
Fellow Citizens—You are told, that it will be intemperate to urge the execution of the laws which are resisted—what? will it be indeed intemperate in your Chief Magistrate, sworn to maintain the Constitution, charged faithfully to execute the Laws, and authorized to employ for that purpose force when the ordinary means fail—will it be intemperate in him to exert that force, when the constitution and the laws are opposed by force? Can he answer it to his conscience, to you not to exert it?
Yes, it is said; because the execution of it will produce civil war, the consummation of human evil.
Fellow-Citizens—Civil War is undoubtedly a great evil. It is one that every good man would wish to avoid, and will deplore if inevitable. But it is incomparably a less evil than the destruction of Government. The first brings with it serious but temporary and partial ills—the last undermines the foundations of our security and happiness—where should we be if it were once to grow into a maxim, that force is not to be used against the seditious combinations of parts of the community to resist the laws? This would be to give a Carte blanch to ambition—to licentiousness; to foreign intrigue; to make you the prey of the gold of other nations—the sport of the passions and vices of individuals among yourselves. The Hydra Anarchy would rear its head in every quarter. The goodly fabric you have established would be rent assunder, and precipitated into the dust. You knew how to encounter civil war, rather than surrender your liberty to foreign domination—you will not hesitate now to brave it rather than surrender your sovereignty to the tyranny of a faction—you will be as deaf to the apostles of anarchy now, as you were to the emissaries of despotism then. Your love of liberty will guide you now as it did then—you know that the Power of the majority and Liberty are inseparable—destroy that, and this perishes. But in truth that which can properly be called a civil war is not to be apprehended—Unless, from the act of those who endeavour to fan the flame, by rendering the Government odious. A civil war is a contest between two Great parts of the same empire. The exertion of the strength of the nation to suppress resistance to its laws by a sixtieth part of itself, is not of that description.
After endeavouring to alarm you with the horrors of civil war—an attempt is made to excite your sympathy in favour of the armed faction by telling you that those who compose it are men, who understand the principles of freedom, and know the horrors and distresses of anarchy, and must therefore have been prompted to hostility against the laws by a radical defect Either in the government or in its administration.
Fellow Citizens! For an answer to this you have only to consult your senses. The natural consequence of radical defect in a government, or in its administration is national distress and suffering—look around you—where is it? do you feel it? do you see it?
Go in quest of it beyond the Alleghaney, and instead of it, you will find that there also a scene of unparralleled prosperity upbraids the ingratitude and madness of those, who are endeavouring to cloud the bright face of our political horizon, and to mar the happiest lot that beneficent Heaven ever indulged to undeserving mortals.
When you have turned your eyes towards that scene—examine the men whose knowledge of the principles of freedom is so emphatically vaunted—where did they get their better knowledge of those principles than that which you possess? How is it that you have been so blind or tame as to remain quiet, while they have been goaded into hostility against the laws by a Radical Defect in the government, or its administration?
Are you willing to yield them the palm of discernment, of patriotism or of courage?

Tully.

